Citation Nr: 0827378	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  94-35 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to restoration of service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
Schamberg's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel




INTRODUCTION

The veteran had active service from February 1966 through 
June 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

A September 1996 decision by the Board upheld the RO's 
severance of service connection for PTSD and denial of an 
increased rating for Schamberg's disease.  In February 1998, 
the United States Court of Veterans Appeals (now the U.S. 
Court of Appeals for Veterans Claims (CAVC)) granted a joint 
motion of the parties to vacate the Board's decision and to 
remand it for further action.  The Board remanded the matter 
for additional development in October 1998, January 2004, and 
November 2005.  The matter is now again before the Board for 
adjudication.


FINDINGS OF FACT

1.  Service connection was granted for PTSD in November 1989 
based upon a competent medical diagnosis of that disorder.

2. The veteran's service personnel records clearly show that 
he is a combat veteran; thus the September 1991 conclusion 
that the veteran's PTSD diagnosis should be eliminated based 
upon his lack of verifiable combat was clearly erroneous.

3.  There is no competent medical evidence showing that the 
veteran's Schamberg's Disease was manifested by constant 
exudation or itching, extensive lesions or marked 
disfigurement, at any time during the course of this appeal.

4.  There is no competent medical evidence showing that at 
any time during the course of this appeal the veteran's 
service-connected Schamberg's Disease involves 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or that systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.


CONCLUSIONS OF LAW

1.  Service connection for PTSD was not properly severed. 38 
C.F.R. §§ 3.105 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for Schamberg's disease are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001); 
38 C.F.R. § 4.1, 4.2, 4.118, Diagnostic Code 7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Restoration of Service Connection
The veteran is challenging the propriety of the RO's 
severance of service connection for PTSD via the May 1992 
rating decision.  

Preliminarily, the Board notes that, in general, entitlement 
to service connection for a particular disability requires 
evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§§  1110, 1131; 38 C.F.R. § 3.303(a). 
See also Pond v. West, 12 Vet. App. 341, 346 (1999).  
Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 
(October 18, 1999).  

The veteran was initially service connected for PTSD by way 
of a November 1989 rating decision, which followed VA 
treatment, hospitalization, and an August 1989 VA 
examination, all establishing the current PTSD diagnosis.  
Following a September 1991 VA panel opinion regarding the 
veteran's diagnosis, and specifically discussing his reported 
stressors, VA proposed to sever service connection in a 
November 1991 rating decision and did so in the May 1992 
rating decision.  

Subject to the limitations contained in 38 C.F.R. §§ 3.114 
and 3.957, service connection will be severed only where 
evidence establishes that the grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government). When severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons. The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained. Unless otherwise provided, 
if additional evidence is not received within that period, 
final rating action will be taken and the award will be 
reduced or discontinued, if in order, effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires. See 38 
U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002); 38 C.F.R. § 
3.105(d).

To determine whether clear and unmistakable error was present 
in a prior determination, either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made. See Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 
3 Vet. App. 310 (1992).

The same standards apply in a determination of clear and 
unmistakable error in a prior decision and a determination as 
to whether a decision granting service connection was the 
product of clear and unmistakable error for the purpose of 
severing service connection, but the reviewable evidence is 
not limited to that which was before the RO in making its 
initial service connection award. 
See Daniels v. Gober, 10 Vet. App. 474 (1997).

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error. Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable. See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).

Section 3.105(d) [revisions of decisions] specifically states 
that a change in diagnosis may be accepted as a basis for 
severance action if the examining physician or physicians or 
other proper medical authority certifies that, in the light 
of all accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous. This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion. 

In this case, the RO obtained such a statement from a board 
of three psychiatrists in September 1991.  The board created 
a voluminous report questioning each and every reported 
stressor and specifically stating that although the prior 
physicians "have repeatedly given the veteran the diagnosis 
of PTSD, the examination of the record shows that the 
essential criterion for the diagnosis-namely, the experience 
of an extreme traumatic event-has in each instance been 
based solely on the veteran's unsubstantiated account of his 
military service."  The board went on to summarize and 
counterargue against each of the veteran's reported 
stressors, and ultimately, based upon their disbelief in the 
validity of the reported stressors, changed his diagnosis to 
malingering and personality disorder, not otherwise 
specified, with borderline and antisocial traits.  See 
September 1991 report.  It was based upon this report alone 
that the RO severed service connection in May 1992.

However, the Board finds that this determination was clearly 
and unmistakably erroneous in and of itself.  The veteran's 
service personnel records were a part of the claims folder at 
the time of this determination.  These records include a 
combat history specifically showing that in February 1967 and 
February 1968 he "participated in Combat Operations while 
attached to Task Group 77.3 (Vietnam)."  The veteran's DD 
Form 214 clearly shows the award of a Combat Action Ribbon.  
The Court has held that receipt of a Combat Action Ribbon 
would confirm engagement in combat.  See Daye v. Nicholson, 
No. 05- 2745 
(U.S. Vet. App. Nov. 22, 2006).  The veteran's status as a 
combat veteran is conceded based upon evidence of record at 
the time of the November 1989 initial grant of service 
connection for PTSD.  It is unclear to the Board why the RO 
chose to arbitrarily question his combat status as it is 
unquestionable based upon his service medical records.  

Because the severance of service connection for PTSD was 
based upon a September 1991 report that eliminated the 
diagnosis due to the lack of information to establish the 
veteran as a combat veteran; and because the service medical 
records were a part of the claims folder at the time and 
plainly showed that the veteran was a recipient of the Combat 
Action Ribbon, the May 1992 severance of service connection 
was clearly erroneous.

Section 3.105(d) very clearly describes the limited 
circumstance where a change in diagnosis may be accepted as a 
basis for severance of service connection. If the change of 
diagnosis (in this case from PTSD to Malingering and 
Personality Disorder) does not meet the criteria, then it may 
not be an acceptable basis for severance. So it is in this 
case.

For reasons stated above, the Board finds that CUE has not 
been demonstrated in the grant of service connection in 
November 1989.  The PTSD diagnosis was from competent medical 
professionals based upon a complete record establishing the 
veteran as a combat veteran.  The Board accordingly finds 
that the severance of the veteran's service connection for 
PTSD was improper.  Service connection is accordingly 
restored.

Increased Rating
The veteran is seeking a rating in excess of 10 percent for 
his service connected Schamberg's Disease.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which sets forth separate 
rating codes for various disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Generally, a disability must be considered in 
the context of the whole recorded history. Where entitlement 
to compensation has already been established, however, and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings. See 38 C.F.R. §§ 4.1, 4.2; Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Because there is no specific rating criteria for Schamberg's 
disease, it is rated analogously as eczema. 38 C.F.R. § 4.20 
provides for analogous rating "under a closely related 
disease or injury" and in determining whether disabilities 
are "closely related" the VA may consider the analogousness 
of (1) the "functions affected", (2) the "anatomical 
localization", and (3) the "symptomatology." All three 
factors must be addressed and not merely one factor, e.g., 
the analogousness of symptoms. Lendenmann v. Principi, 3 
Vet.App. 345, 351 (1992) (a rating may be made on the 
analogousness of causes rather than symptoms).

The rating criteria for eczema have changed during the 
pendency of this appeal. The new skin ratings went into 
effect on August 30, 2002. See 67 Fed. Reg. 49,590 
(Jul. 31, 2002) (to be codified as amended at 38 C.F.R. § 
4.118, Diagnostic Code 7806). In Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), the Court held, in pertinent part, that 
where the law or regulation changed after a claim had been 
filed, but before the administrative or judicial appeal 
process had been concluded, the version most favorable to the 
appellant was to be applied. However, if it is determined 
that the new criteria is more favorable, the new criteria may 
not be applied for the period prior to the revision. See 
VAOPGCPREC 3-2000 (April 10, 2000). As limited by 
38 U.S.C.A. § 5110(g) (West 2002), the effective date of any 
increase assigned under the amended version of the rating 
schedule can be no earlier than the effective date of the 
regulation.

Under the old rating criteria, a 10 percent rating is 
warranted when eczema is manifested by exfoliation, exudation 
or itching of an exposed surface or extensive area. A 30 
percent rating is warranted when eczema is manifested by 
constant exudation or itching, extensive lesions or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2001).

The amended rating criteria provides that dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  Dermatitis or eczema that involves 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  38 
C.F.R. § 4.118, DC 7806 (2007).

The evidence of record in this case includes many years of VA 
outpatient treatment records, which do not show ongoing 
treatment for the veteran's skin disability.  However, the 
veteran has been afforded three VA examinations at various 
times throughout the course of this appeal, which are 
discussed in turn, below.

VA dermatology examination in July 1974 noted that 
Schamberg's disease was a chronic recurrent disorder with 
frequently pruritic eruptions of the skin of the lower legs, 
causing pigmented patches peppered with petechiae. During VA 
hospitalization from September to December 1988 it was noted 
that the lesions on his legs were inactive and not in need of 
treatment.
 
On VA dermatology examination in March 1989 it was noted that 
the area of involvement was not only the lower legs but also 
the thighs, groin, and umbilical areas, characterized by 
exacerbations, when itching was a problem, and remissions. 
Physical examination revealed primarily lower leg involvement 
with barely raised yellow-green plaques which were smooth and 
had characteristic "cayenne pepper spots." There was faint 
discoloration in the groin area but no active lesions. The 
thighs appear clear and there were only a few mild areas of 
ecchymosis in the umbilical area but there may have been a 
pre-existing plaque in the umbilicus which had subsequently 
healed somewhat. It was noted that the disease was of unknown 
etiology and characterized by exacerbations and occasional 
remissions and, occasionally spontaneously clearing in some 
patients. It was characterized by pruritus.

At the time of the January 1999 VA examination report, the 
veteran was noted to have active stasis dermatitis and "some 
mild suggestion of Schamberg's Disease."  There was no 
oozing, pain, or itchiness at that time.  The rash was noted 
as mostly on the veteran's legs.

Following the Board's January 2004 remand, the veteran was 
afforded another VA skin examination.  At the time of this 
February 2004 exam, there was reported no exfoliation, no 
exudation, but a report that the affected area "occasionally 
oozes and turns purple" and is worse in the summer.  The 
examiner noted that the extent of the disease was minimal, 
involving less than 5 percent of his body with minimal 
disfigurement on the exposed area.  The veteran did report 
that it always itches.  The examiner again noted that the 
rash is manifested by "cayenne pepper" like spots on his 
lower extremities.

The Board again remanded this matter in November 2005 so that 
the veteran's skin disease could be examined during the 
summer months, since he reported in January 2004 that it 
worsened at that time.  He was afforded his most recent VA 
examination in August 2006.  Physical examination at that 
time revealed a hyperpigmented cayenne pepper colored patch 
on the veteran's bilateral interior shins with overlying 
cirrhosis and excoriation, but no ulceration, no exudation, 
and no disfigurement or ulceration.  The examiner noted that 
treatment for the veteran's skin disease included compounded 
mixture triamcinolone and menthol, as well as over-the-
counter hydrocortisone cream.  Total body surface area was 
noted as "approximately 5%" with exposed body surface area 
of 0%.
 
Throughout the course of this appeal, during periods of 
exacerbation, the areas involved reportedly included the 
lower legs, thighs, groin and umbilical area. During 
remission, the areas involved were the lower legs and, to a 
lesser degree, the umbilical area. Even during the 
exacerbation period, the lesions, which were manifested by 
itching, were not, in the Board's judgment, extensive, while 
during remission, there was no involvement of an exposed 
surface. There is also no evidence of marked disfigurement or 
constant exudation. Consequently, a basis for an increased 
rating under the old rating criteria is not demonstrated. 

There is also no medical evidence showing that the veteran's 
Schamberg's Disease involved 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  As such, an increased rating under the new rating 
criteria is not warranted at any time.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
There is simply no basis upon which to grant the veteran's 
increased rating claim.

Duties to Notify and Assist
With regard to the claim to restore service connection for 
PTSD, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

As for the increased rating claim, the June and November 2005 
letters to the veteran informed him of the evidence necessary 
to establish entitlement to an increased rating. He was 
notified of what was necessary to establish his claim, what 
evidence he was expected to provide, and what VA would obtain 
on his behalf.  Thus, these letters satisfied the 
requirements of 38 C.F.R. § 3.159(b)(1) (2007). A July 2006 
letter also informed the veteran of the type of evidence 
necessary to establish an effective date and a disability 
rating, as is required under Dingess v. Nicholson, 
19 Vet. App. 473 (2006). As such, VA's duty to notify the 
veteran were met in this matter.

VA also has a duty to assist the veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d) (2007). Here, the veteran's 
statements, his service medical records, and VA treatment 
records have been associated with the claims folder. The 
veteran was also afforded several VA examinations and the 
reports are of record. The veteran has been afforded several 
opportunities, but has not notified VA of any additional 
available relevant records with regard to his increased 
rating claim.

VA has done everything reasonably possible to assist the 
veteran. A remand for further development of these claims 
would serve no useful purpose. VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted.



ORDER

Service connection for PTSD is restored.

Entitlement to an evaluation in excess of 10 percent for 
Schamberg's disease is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


